Bliss, Judge,
delivered the opinion of the court.
The applicant presents his petition for a peremptory writ of mandamus commanding the treasurer of State to pay a certain warrant drawn upon him by the State auditor, in favor of said Holland, while living, for the sum of $1900, and shows that it was appropriated to him by a special act of March 3, 1869, in compensation for injuries received upon the Iron Mountain rail*238road while owned by the'State. After Mr. Holland had received the warrant, and before its payment, he died of his injuries; and the treasurer declines to pay it in consequence of the phraseolpgy of the act, which directs payment “ upon presentation thereof by the said Timothy Holland, or by his agent, with the signature of the said Holland indorsed thereon.” This language is construed as limiting the claim to him personally, and denying it to his personal representatives. We can give it no such construction. The appropriation, by the first section of the act, is general. The second section only defines the mode of payment, and seems to have been intended to guard against a sale of the claim, and nothing more. The debt was due to Holland at the time of his death, and his personal representative is entitled to receive it. The attorney-general, for the treasurer, demurs to the petition, and claims that the Legislature intended this appropriation only for the personal relief of Holland during his life. If such had been the intention, it was easy to have made it appear by the act. But that intention can not be inferred from a provision of this kind.
The other judges concurring,
a peremptory mandamus will issue.